J-S33040-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    LUIS RODRIGUEZ-MORALES                     :
                                               :
                       Appellant               :   No. 667 EDA 2021

         Appeal from the Judgment of Sentence Entered March 17, 2021
       In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0002124-2020


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED FEBRUARY 8, 2022

        Luis Rodriguez-Morales appeals from the judgment of sentence entered

on March 17, 2021, following his convictions for disorderly conduct and

harassment.1 Rodriguez-Morales challenges the sufficiency of the evidence to

sustain his convictions. We affirm.

        The trial court accurately summarized the facts as follows:

           On January 8, 2020, Stacy Vibbert, a City of Allentown
           paramedic, was working night shift when she and her
           partner were dispatched to 5340 North Fountain Street,
           Allentown, Lehigh County, Pennsylvania for a report of an
           unconscious person who had possibly overdosed. Upon
           responding to the scene, Ms. Vibbert and her partner were
           escorted to a bathroom where she observed a male whom
           she identified as [Rodriguez-Morales] lying on the floor with
           a syringe nearby. After checking [Rodriguez-Morales] for
           signs of responsiveness, he was administered Narcan and


____________________________________________


1   18 Pa.C.S.A. § 5503(a)(4) and 18 Pa.C.S.A. § 2709(a)(1), respectively.
J-S33040-21


         was transported by ambulance to St. Luke’s Sacred Heart
         Hospital at Fourth and Chew Street in Allentown.

         Ms. Vibbert credibly testified that after arriving at the
         hospital, but while everyone was still in the ambulance,
         [Rodriguez-Morales] began talking to Ms. Vibbert and her
         partner. He asked questions about where he was.
         [Rodriguez-Morales] initially tried to get off the stretcher by
         himself, but Ms. Vibbert and her partner asked him to lie
         down for his own safety so he could be moved into the
         hospital. She testified [Rodriguez-Morales] looked like he
         was going to spit or throw up, so she went to provide him
         with a bag. [Rodriguez-Morales] took the bag, told her “I'm
         not going to throw up,” and then spit on the stretcher. He
         was told that if he had to spit, he needed to use the bag,
         but he again spit on the stretcher.

         After that, [Rodriguez-Morales] settled down and became
         more compliant. However, while being wheeled into the
         hospital on the stretcher, [Rodriguez-Morales] spit off the
         side of the stretcher and onto the floor. He was again
         admonished to use the bag if he had to spit, and he then
         proceeded to spit into the bag. While Ms. Vibbert and her
         partner prepared to move [Rodriguez-Morales] from the
         stretcher into his hospital bed, [Rodriguez-Morales] propped
         himself up on his elbows, arched his head backwards, and
         spit in Ms. Vibbert’s face. Ms. Vibbert testified that the
         substance that hit her face was a combination of blood and
         saliva. Because of this incident, Ms. Vibbert testified that
         she had to undergo six months of blood tests due to possible
         exposure.

Trial Court Opinion, filed April 30, 2021, at 2-3.

      A non-jury trial was held on January 29, 2021 and the court found

Rodriguez-Morales guilty of the aforementioned offenses. Rodriguez-Morales

was sentenced to a cumulative period of probation for 12 months, with the

first 90 days to be served on house arrest. This timely appeal followed.

      Rodriguez-Morales raises the following two issues for our review:



                                      -2-
J-S33040-21


          1. Was the evidence insufficient to prove beyond a
             reasonable doubt that [Rodriguez-Morales] committed
             misdemeanor      disorderly     conduct      where     the
             Commonwealth presented no evidence [Rodriguez-
             Morales’] conduct occurred in “public,” that he possessed
             the requisite mens rea, or that his alleged disorderliness
             satisfied a misdemeanor-level conviction?

          2. Was the evidence insufficient to prove beyond a
             reasonable doubt that [Rodriguez-Morales] committed
             summary harassment where the act of spitting is not the
             type of conduct criminalized by the statute?

Rodriguez-Morales’ Br. at 4.

        Our standard of review when reviewing a challenge to the sufficiency of

the evidence is de novo, while “our scope of review is limited to considering

the evidence of record, and all reasonable inferences arising therefrom,

viewed in the light most favorable to the Commonwealth as the verdict

winner.” Commonwealth v. Rushing, 99 A.3d 416, 420-421 (Pa. 2014).

“Evidence will be deemed sufficient to support the verdict when it establishes

each material element of the crime charged and the commission thereof by

the accused, beyond a reasonable doubt.” Commonwealth v. Widmer, 744

A.2d 745, 751 (Pa. 2000). The Commonwealth may sustain its burden by

means of wholly circumstantial evidence. Commonwealth v. Dix, 207 A.3d

383, 390 (Pa.Super. 2019). Further, the trier of fact is free to believe, all,

part,   or   none   of   the   evidence    presented   when   making   credibility

determinations. Commonwealth v. Beasley, 138 A.3d 39, 45 (Pa.Super.

2016). “[T]his Court may not substitute its judgment for that of the factfinder,




                                          -3-
J-S33040-21



and where the record contains support for the convictions, they may not be

disturbed.” Commonwealth v. Smith, 146 A.3d 257, 261 (Pa.Super. 2016).

      Rodriguez-Morales first contends that the evidence was insufficient to

support his conviction for disorderly conduct because the Commonwealth

failed to prove that his conduct occurred in “public,” within the meaning of the

statute. Rodriguez-Morales’ Br. at 10.

      Disorderly conduct is defined as follows:

         (a) Offense defined.--A person is guilty of disorderly
         conduct if, with intent to cause public inconvenience,
         annoyance or alarm, or recklessly creating a risk thereof,
         he:

                                      ***

         (4) creates a hazardous or physically offensive condition by
         any act which serves no legitimate purpose of the actor.

18 Pa.C.S.A. § 5503(a)(4).

      Rodriguez-Morales argues that “the Commonwealth presented no

evidence that the location of [Rodriguez-Morales’] spitting was in an area

‘open to the public,’ or ‘to which the public or a substantial group ha[d]

access’” as required by 18 Pa.C.S.A. § 5503(c). Rodriguez-Morales’ Br. at 13

(emphasis omitted). Rodriguez-Morales contends that the emergency room of

a hospital is an area in a hospital which has some sections accessible to the

public while other sections are not, and that the public does not have

unfettered access to every area inside a hospital. Id. at 13-14. According to

Rodriguez-Morales, “the Commonwealth presented no evidence as to the



                                     -4-
J-S33040-21



location of the hospital bed which was the site of [his] spitting in Ms. Vibbert’s

face.” Id. at 15.

      Rodriguez-Morales’ argument is unavailing. The disorderly conduct

statute requires that the defendant have acted “with intent to cause public

inconvenience, annoyance or alarm, or recklessly creating a risk thereof. . . .”

18 Pa.C.S. § 5303(a). For purposes of this statute, “public” means “affecting

or likely to affect persons in a place to which the public or a substantial group

has access; among the places included are highways, transport facilities,

schools, prisons, apartment houses, places of business or amusement, any

neighborhood, or any premises which are open to the public.” 18 Pa.C.S.A. §

5503(c).

      We have found the statutory definition of “public” met in cases involving

areas of a premises not primarily accessible to the general public, so long as

the area at issue was accessible to a substantial portion of the public. See

Commonwealth v. O’Brien, 939 A.2d 912, 914 (Pa.Super. 2007) (holding

private road met definition, as “‘a place to which the public or a substantial

group,’ namely the surrounding community’s residents and their invitees” had

access); Commonwealth v. Whritenour, 751 A.2d 687, 688 (Pa.Super.

2000) (finding that a road in a private gated community met definition

because “residents of the homes in the community, their guests and

employees, as well as visitors attending religious events, users of the public

library located in the community, and delivery people of all kinds” used it).




                                      -5-
J-S33040-21



      Here, Vibbert testified that as she and a coworker were wheeling

Rodriguez-Morales into the emergency room, Rodriguez-Morales spat on the

floor, even though Vibbert had previously told him that if he needed to spit to

use a bag provided for that purpose. Vibbert stated that in addition to her

partner, hospital staff members were present in the emergency room giving

instructions on where to take Rodriguez-Morales and how to care for him. She

said that Rodriguez-Morales then proceeded to spit again, in the hospital

hallway, and later in Vibbert’s face in the hospital room. N.T., 1/29/21, at 18-

19, 21.

      Accordingly, there was sufficient evidence for the court to find that the

evidence satisfied the statutory definition of “public.” A hospital emergency

room and adjoining areas are held open generally to the public. Rodriguez-

Morales’ reliance on Commonwealth v. Lawson, 759 A.2d 1, 5 (Pa.Super.

2000), is misplaced. That case involved a party in a private apartment open

only to the renters and their invited guests. Rodriguez-Morales’ first issue

lacks merit.

      Rodriguez-Morales next argues that the Commonwealth failed to

present sufficient evidence that he possessed the requisite mens rea for

disorderly conduct. Rodriguez-Morales argues that his actions were the result

of his physical condition at the time since he had just overdosed and had been

administered Narcan. Rodriguez-Morales’ Br. at 16-17.

      “The mens rea requirement of [section 5503] demands proof that

appellant by his actions intentionally or recklessly created a risk or caused a

                                     -6-
J-S33040-21



public inconvenience, annoyance or alarm.” Commonwealth v. Troy, 832

A.2d 1089, 1094 (Pa.Super. 2003) (quoting Commonwealth v. Gilbert, 674

A.2d 284, 286 (Pa.Super. 1996)). The Commonwealth may meet the intent

requirement of disorderly conduct “by a showing of a reckless disregard of the

risk of public inconvenience, annoyance, or alarm, even if the appellant’s

intent was to send a message to a certain individual, rather than to cause

public inconvenience, annoyance, or alarm.” Id. (citing Commonwealth v.

Kidd, 442 A.2d 826, 827 (Pa.Super. 1982) (internal quotation mark omitted).

      Here, the evidence showed that although Rodriguez-Morales overdosed

and was administered Narcan, he was conscious, alert and engaged in

conversation with Vibbert and her partner while in the hospital’s parking lot

prior to his multiple spitting instances. N.T. at 15-17, 35-37. As the trial court

pointed out, this was not a situation where Rodriguez-Morales had an

immediate adverse reaction to the Narcan that was administered. Rather,

Rodriguez-Morales spat on the stretcher after he awoke in the ambulance and

later did so again on the floor of the emergency room, before spitting directly

into Vibbert’s face. Id. at 17-18, 36, 39. When he spat into Vibbert’s face, he

propped himself up on his elbows, arched his head backwards, and spat

directly at her. Id. at 18-19, 40. This evidence was sufficient for the trial court

to conclude that Rodriguez-Morales intentionally caused, or recklessly created,

“a hazardous or physically offensive condition” that served “no legitimate

purpose.” See 18 Pa.C.S.A. § 5503(a)(4).




                                       -7-
J-S33040-21



      His final challenge to his disorderly conduct conviction is to the grading.

He maintains that the trial court improperly graded his offense as a

misdemeanor of the third degree because, according to Rodriguez-Morales,

“there was no warning or request to desist after [he] persisted in disorderly

conduct.” Rodriguez-Morales’ Br. at 18.

      Rodriguez-Morales misstates the proof required in order to grade

disorderly conduct as a misdemeanor. Disorderly conduct is a misdemeanor

of the third degree if the defendant’s intent was “to cause substantial harm or

serious inconvenience,” or if the defendant “persists in disorderly conduct after

reasonable warning or request to desist.” 18 Pa.C.S.A. § 5503(b). Otherwise

the conviction is a summary offense. Id. The evidence here was sufficient to

satisfy that element because Vibbert testified that she twice told him to spit

in the bag provided, after Rodriguez-Morales spit in the ambulance and again

on the floor in the hospital. Despite those requests, he nonetheless spit blood

and saliva in her face.

      Rodriguez-Morales’ final argument is that there was insufficient

evidence to convict him of harassment. He contends that the act of spitting is

not the type of physical contact meant by the harassment statute. Rodriguez-

Morales’ Br. at 18.

      The crime of harassment occurs when a person, with intent to harass,

annoy or alarm another, “strikes, shoves, kicks or otherwise subjects the other

person to physical contact,” or attempts or threatens to do so. 18 Pa.C.S.A. §

2709(a)(1). Rodriguez-Morales cites a canon of statutory construction known

                                      -8-
J-S33040-21



as ejusdem generis, which states that “where general words follow the

enumeration of particular classes of persons or things, the general words will

be construed as applicable only to persons or things of the same general

nature or class as those enumerated.” Commonwealth v. Scott, 176 A.3d

283, 288 (Pa.Super. 2017). On this basis he argues that spitting is not

“physical contact” for purposes of the harassment statute, because it is not of

the same type, nature or class as striking, shoving, or kicking. Rodriguez-

Morales’ Br. at 19.

      The principle of ejusdem generis is found in the Statutory Construction

Act. See 1 Pa.C.S. § 1903(b) (“General words shall be construed to take their

meanings and be restricted by preceding particular words”). The Statutory

Construction Act provides that the “object of all interpretation and

construction of statutes is to ascertain and effectuate the intention of the

General Assembly.” 1 Pa.C.S. § 1921(a). However, the Act also directs us, in

performing those tasks, to presume that “the General Assembly does not

intend a result that is absurd, impossible of execution or unreasonable.” 1

Pa.C.S. § 1922(1). We also may not disregard the plain meaning of statutory

language in pursuit of the statute’s supposed spirit. 1 Pa.C.S. § 1921(b).

      Rodriguez-Morales does not explain the limitation or category that he

believes “strikes, shoves, kicks” represents or the way in which spitting is not

in the same class as striking, shoving, and kicking. His argument is

undeveloped, and he has therefore waived it. See Commonwealth v.

Thomas, 215 A.3d 36, 51 (Pa. 2019) (finding argument waived where

                                     -9-
J-S33040-21



appellant failed to explain his bare assertion of prejudice). Even if we were to

speculate that Rodriguez-Morales means to say that spitting is different from

striking, shoving, and kicking because it is not sufficiently violent, or because

it is an action through an instrumentality rather than direct contact, we would

reject those arguments. Requiring a degree of violence would run counter to

the plain meaning of “physical contact.” And precluding an action through an

instrumentality would be unreasonable and absurd. If such were the case, the

General Assembly would be permitting a person to engage in conduct that

would amount to harassment but avoid conviction so long as any “physical

contact” was achieved through an instrumentality, such as spit.

      Rodriguez-Morales caused his saliva and blood to come into physical

contact with Vibbert’s face. The trial court credited Vibbert’s testimony that

Rodriguez-Morales was conscious and alert when he disregarded the

instructions to spit in the bag and instead intentionally spat in Vibbert’s face.

Trial Ct. Op. at 10. Rodriguez-Morales’ conscious decision to spit bodily fluids

onto another person satisfies the “physical contact” element of the

harassment statute. His final claim is without merit.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/8/2022

                                     - 10 -